 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 287 
In the House of Representatives, U. S.,

June 1, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2017) making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2012, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2017) making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2012, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived except for section 536. During consideration of the bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2. 
(a)Pending the adoption of a concurrent resolution on the budget for fiscal year 2012, the provisions of House Concurrent Resolution 34, as adopted by the House, shall have force and effect (with the modification specified in subsection (c)) in the House as though Congress has adopted such concurrent resolution. The allocations printed in the report of the Committee on Rules accompanying this resolution shall be considered for all purposes in the House to be the allocations under section 302(a) of the Congressional Budget Act of 1974 for the concurrent resolution on the budget for fiscal year 2012. 
(b)The chair of the Committee on the Budget shall adjust the allocations referred to in subsection (a) to accommodate the enactment of general or continuing appropriation Acts for fiscal year 2011 after the adoption of House Concurrent Resolution 34 but before the adoption of this resolution. 
(c)For provisions making appropriations for fiscal year 2011, section 3(c) of House Resolution 5 shall have force and effect through September 30, 2011. 
 
Karen L. Haas,Clerk.
